Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Response to Arguments
Applicant’s arguments with respect to claims 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding amended independent claims 21, 31 and 36 and prior art references Huang et al. (2016/0184925; “Huang”) and Van Newkirk et al. (Bending sensor combining multicore fiber with a mode-selective photonic lantern, Optics Letters, V. 40, N. 22, 2015; “Van Newkirk”), applicant appears to argue that incorporating Van Newkirk into Huang’s system would change the principle of operation of Van Newkirk and/or Huang because Van Newkirk teaches “shape sensing using fiber bending” while Huang discloses splitting an optical beam into two optical beams prior to reshaping one of the two beams, respectively.
A proposed modification that would change the principle of operation of a relied upon reference cannot be relied upon by the Examiner in making an art rejection. See MPEP 2143.01, especially section VI. THE PROPOSED MODIFICATION CANNOT CHANGE THE PRINCIPLE OF OPERATION OF A REFERENCE. Therefore, even if Van Newkirk's teachings of shape sensing using fiber bending were incorporated into Huang's system (to sense re-shaping by the beam shaper 440), the re-shaping of the directed beam 412 using free space optics (e.g., the beam shaper 440) is not arranged as recited in claim 21, as amended. 

However, Van Newkirk discloses more than shape sensing using fiber bending. One of ordinary skill in the art would recognize that Van Newkirk intentionally draws from and impacts a broad swath of spatial multiplexing applications: Van Newkirk’s bending of multicore fibers intentionally enables spatial multiplexing, Van Newkirk, Abstract (“A bending sensor is demonstrated using the combination of a mode-selective photonic lantern (PL) and a multicore fiber… A mode selective PL is then used to demultiplex the modes of the few-mode fiber.”), for an expanding set of applications. Van Newkirk, p. 5188, col. 2 (“Mode-selective PLs are a developing technology with applications in spatial division multiplexing”) (citing Birks et al., The photonic lantern, Advances in Optics and Photonics, vol. 7, no. 2, pp. 107-167. Reference 16 in Van Newkirk). Furthermore, Van Newkirk’s citation to Birks links spatial division multiplexing with beam shaping. Birks, p. 16 (… a photonic lantern combined with a mode-routing device … is a guided-wave version of the free-space adaptive optics (AO) techniques…”) and pp. 31-32 (“Reformatting refers to changing the shape of the light pattern in a waveguide… it is advantageous to use a waveguide device to reformat a circular input to a high-aspect-ratio output.”). Finally, Birks’ citation to Leon-Saval links spatial multiplexing technologies and functions to beam splitters. Leon-Saval et al., Photonic Lanterns, Nanophotonics 2013; 2(5-6): 429–440, Reference 51 in Birks) p. 438 (“photonic lanterns could in principle revolutionize existing instrumentation and applications”) and p. 438 (“Photonic lantern technology and concepts could be exploited to produce for example beam splitters …”). 
And Huang’s “technique to control the selective powder melting/sintering process,” Huang, par. [0004], encompasses a variety of embodiments that can incorporate laser sources, 
Consequently, contrary to applicant’s arguments, one of ordinary skill in the art would recognize that modifying Huang’s selective melting/sintering structures and processes in light of Van Newkirk’s optical fiber spatial modulating structures and processes would not change Huang’s principle of operation and would not change Van Newkirk’s principle of operation. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
Claims 36-40
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claims 36-40 recite “means for” limitations that are not modified by sufficient structure, material, or acts for performing the claimed function.
Claim 36 recites limitations with functional language that creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. means for performing at least part of an individual pass of the plurality of individual passes using a first output beam emitted from the optical fiber; means for modifying one or more beam characteristics of an optical beam launched into the optical fiber to generate a second output beam after performing the at least part of the individual pass; and means for performing a next part of the individual pass or at least part of a next individual pass of the plurality of individual passes using the second output beam.” (emphases added).
Claim 37 recites limitations with functional language that creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f)): “means for using the first output beam to pre-heat powder of the powder bed prior to fusing the powder and means for using the second output beam to fuse the powder.” (emphases added).
Claim 38 recites limitations with functional language that creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f)): means for using the first output beam to pre-heat powder of the powder bed prior to fusing the powder and means for using the output beam to post-heat the fused powder. (emphases added).
Claim 39 recites limitations with functional language that creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f)): means for using the first output beam to fuse powder of the powder bed and means for using the second output beam to post-heat the fused powder. (emphases added).
means for using the first output beam to pre-heat powder of the powder bed prior to fusing the powder; means for using the second output beam to fuse the powder; and means for using the second output beam to post-heat the fused powder.” (emphases added).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitations to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21 and 36
Claims 21 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (2016/0184925; “Huang”) in view of Van Newkirk et al. (Bending sensor combining multicore fiber with a mode-selective photonic lantern, Optics Letters, V. 40, N. 22, 2015; “Van Newkirk”), further in view of Uden et al. (Ultra-high-density spatial division multiplexing with a few-mode multicore fibre. Nature Photonics, 8(11), 865-870, 2014; “Uden”), and further in view of Birks et al. (The photonic lantern, Advances in Optics and Photonics, vol. 7, no. 2, pp. 107-167; “Birks”).
Regarding claim 21, Huang discloses an apparatus and a method of fabricating an object, Huang, Abstract (“a composite beam generator and a method of performing powder melting or sintering in additive manufacturing process using the same”), comprising: 

wherein the optical power 230 and 240 is delivered from the laser using a scan pattern including a plurality of individual passes 223 and 224; Huang, figs. 1-3 and pars. [0003] (“Additive Manufacturing (AM) is a technique to repeat layering of material in order to create structural components.”) and [0043] (“As to fabricate a targeted object, a powder is deposited onto a work surface first. Then, laser irradiated the powder and molten or sintered layer by layer to form the object.”); and
the processing includes: performing at least part of an individual pass of the plurality of individual passes using a first output beam 223 and performing a next part of the individual pass or at least part of a next individual pass of the plurality of individual passes using  the second output beam 224. Huang, figs 1-3 and 6 and pars. [0033], [0043]-[0044], [0046], [0051], and [0054]-[0055].


Huang, Figure 6.

    PNG
    media_image1.png
    234
    408
    media_image1.png
    Greyscale




Huang, figs. 1 and 6 and pars. [0003] (“Additive Manufacturing (AM) is a technique to repeat layering of material in order to create structural components. Selective Laser Sintering (SLS) and Selective Laser Melting (SLM) are two excellent ways in the art.”); [0043] (“The present invention may be applicable to the "additive manufacturing" technology, such as selective laser sintering, selective laser melting, Direct metal laser sintering, electron beam melting, laser engineering net shaping, and three-dimensional (3D) laser cladding. As to fabricate a targeted object, a powder is deposited onto a work surface first. Then, laser irradiated the powder and molten or sintered layer by layer to form the object. In the disclosure, a layer 220 of the powder is firstly formed on a surface of a substrate 210, as shown in FIG. 1. The powder may be 

    PNG
    media_image2.png
    164
    352
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    205
    294
    media_image3.png
    Greyscale




Huang, Figures 1-3

    PNG
    media_image4.png
    216
    303
    media_image4.png
    Greyscale




Huang, figs 1-3 and pars. [0044] (“To selectively melt or sinter the layer 220 of the powder, a composite energy beam is produced in the embodiments. The composite energy beam includes two individual energy beams with different transverse energy distribution profiles. One of the two individual energy beams may strike the layer 220 at a first irradiation spot such that the powder in the first irradiation spot is melted. The other is used to adjust temperature variation of the powder in the first irradiation spot before and/or after it is melted. Thus, the composite energy beam can be used to melt the powder selectively and control the temperature during the solidification. So that the powder can be formed to be an object with desired structures and properties.”), [0046] (“As the first directed beam 230 is directed to the surface of the substrate 210, it strikes the layer 220 of the powder at a first irradiation spot 223 as shown in FIG. 1. The first directed beam 230 may heat the layer 220 of the powder in the first irradiation spot 223 such that it can be melted.”); and [0051] (“Refer to FIG. 2, where the second irradiation spot 224 is close to the first irradiation spot 223. The first directed beam 230 and the second directed beam 240 may heat the surface of the substrate 210 synchronously. As the two directed beam 230 and 240 move rightwards, the first irradiation spot 223 and the second irradiation spot 224 may also move rightwards. The second irradiation spot 224 follows the first irradiation spot 223. Thereby, the first directed beam 230 is used to heat the layer 220 of the powder in the first irradiation spot 223 such that it can be melted. As the first directed beam 230 keeping on moving rightwards, the melted powder at the original location of the first irradiation spot 223 may experience a decreasing temperature and start solidifying. Subsequently, the second directed beam 240 follows the first directed beam 230 to scan rightwards. So the second irradiation spot 224 will pass through the original location of the first irradiation spot 223. The second directed beam 240 can provide the melted and solidifying powder with additional heat so that the cooling process of the melted powder can be properly controlled. Thus, the powder can be well-sintered to form an object with desired structures and properties.”).

Further regarding claim 21, Huang does not explicitly disclose that the two output beams are generated in-fiber and modulated in-fiber by an optical fiber having a first length of fiber contiguous to a second length of fiber using beam characteristic variations carried out in-fiber without the use of free space optics.” See Instant Application, figs. 1 and 24 and pars. [0074] and [0130].
However, Van Newkirk discloses in figures 1 and 2, and related text, an apparatus and method for spatially modulating a beam launched into an optical fiber, the fiber and apparatus comprising: a first length of fiber (multi-core first fiber “MCF”) situated to receive an input optical beam, the first fiber having a first refractive index profile; a bend controller “plastic tube” situated to select a bend of at least a section of the first fiber to perturb the input optical beam and produce a modified optical beam. Van Newkirk further discloses a second length of fiber (few mode second fiber FMF) sharing a common border and touching (hence, contiguous) with the first length of fiber, Van Newkirk, p. 5189 (“MCF is … spliced to the FMF”), and situated to receive the modified optical beam. Van Newkirk, p. 5189 (“The MCF section is bent with a controlled direction and radius of curvature by fixing the fiber inside of a plastic tube and forcing 

    PNG
    media_image5.png
    227
    465
    media_image5.png
    Greyscale




    PNG
    media_image6.png
    532
    544
    media_image6.png
    Greyscale

Van Newkirk, Figures 1 and 2

Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Huang fiber-based spatial modulation because the resulting configuration and method would facilitate distributing the input optical beam SMF, Van Newkirk, fig. 2(a), into the first and second output beams MCF having different energy distributions. Van Newkirk, fig. 2(b) (disclosing bend-induced changes in beam cross-section and energy density) and Huang, figs 1-3 and 6 and pars. [0033], [0043]-[0044], [0046], [0051], and [0054]-[0055] (distinguishing first and second output beams by cross-section and energy density).
Further regarding claim 21, while Huang discloses that the first output beam may have a circular cross-section and that the second output beam may have a “line, rectangle, oval, triangle, teardrop or dumbbell” cross-section, Huang, par. [0054] and Huang in view of Van Newkirk 
However, Uden discloses in figure 1 a hole-assisted, few-mode multicore fiber that offers “improved mode-confinement and intercore crosstalk reduction.” Uden, p. 866.



Uden, Figure 1

    PNG
    media_image7.png
    257
    256
    media_image7.png
    Greyscale




Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Huang in view of Van Newkirk to incorporate Uden’s few-mode, multi-core fiber as a second length of fiber contiguous with the first length of fiber –that maintains and outputs at least one beam characteristic of the modified optical beam -- because the resulting configuration and method would facilitate “longer transmission distances.” Uden, p. 866.
Further regarding claim 21, while Huang discloses beam-splitting optical fiber couplers, Huang, par. [0018] and beam-shaping spatial light modulators, Huang, par. [0018], and Van Newkirk discloses spatial division Van Newkirk’s bending of multicore fibers intentionally enables spatial multiplexing using multicore fibers and photonic lanterns, Van Newkirk, Abstract and p. 5188, col. 2, Huang in view of Van Newkirk and further in view of Uden does not explicitly disclose generating the adjusted beam characteristics within the one or more confinement regions of the VBC fiber assembly without the use of free optics. 
Reformatting refers to changing the shape of the light pattern in a waveguide… it is advantageous to use a waveguide device to reformat a circular input to a high-aspect-ratio output.”); and fiber-based splitting and combining. Birks, figs. 38-41, and related text.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Huang in view of Van Newkirk and further in view of Uden to generate adjusted beam characteristics, including beam shaping and/or splitting, Birks, figs. 22, 24, 28, 35, 36 and 38-41, within the one or more confinement regions, Birks, p. 10, of the VBC fiber assembly without the use of free optics, Birks, p. 16, because the resultant configurations and methods would facilitate controlling loss, Birks, fig. 27, and beam shape. Birks, fig. 36.
Regarding claim 36, Huang discloses an apparatus and a method of fabricating an object, Huang, Abstract (“a composite beam generator and a method of performing powder melting or sintering in additive manufacturing process using the same”), comprising:
a laser system to process a powder bed 220/210 or work piece with a laser 410 in which optical power is delivered from the laser to the powder bed or work piece via an optical fiber 460; Huang, figs. 1 and 6 and pars. [0003], [0043], [0054] and [0055]; 
wherein the optical power is delivered from the laser 410 using a scan pattern including a plurality of individual passes 223 and 224; Huang, figs. 1-3 and pars. [0003] (“Additive Manufacturing (AM) is a technique to repeat layering of material in order to create structural components.”) and [0043] (“As to fabricate a targeted object, a powder is 
the processing includes: means for performing at least part of an individual pass of the plurality of individual passes using a first output beam 223 and means for performing a next part of the individual pass or at least part of a next individual pass of the plurality of individual passes using a the second output beam 224. Huang, figs 1-3 and 6 and pars. [0033], [0043]-[0044], [0046], [0051], and [0054]-[0055].
Further regarding claim 36, Huang discloses means for splitting and spatially modulating the input beam to generate the two output beams that scan the surface of the target. Huang, figs. 1-3 and 6, and par. [0054].
Further regarding claim 36, Huang does not explicitly disclose means for generating the two output beams in-fiber and modulating in-fiber by an optical fiber having a first length of fiber contiguous to a second length of fiber using beam characteristic variations carried out in-fiber without the use of free space optics.” See Instant Application, figs. 1 and 24 and pars. [0074] and [0130]. 
However, Van Newkirk discloses in figures 1 and 2, and related text, an apparatus and method (means) for spatially modulating a beam launched into an optical fiber, the fiber and apparatus comprising: a first length of fiber (multi-core first fiber “MCF”) situated to receive an input optical beam, the first fiber having a first refractive index profile; a bend controller “plastic tube” situated to select a bend of at least a section of the first fiber to perturb the input optical beam and produce a modified optical beam. Van Newkirk further discloses a second length of fiber (few mode second fiber FMF) sharing a common border and touching (hence, contiguous) with the first length of fiber, Van Newkirk, p. 5189 (“MCF is … spliced to the FMF”), and 
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Huang fiber-based spatial modulation because the resulting configuration and method would facilitate distributing the input optical beam SMF, Van Newkirk, fig. 2(a), to become the first and second output beams MCF having different energy distributions. Van Newkirk, fig. 2(b) (disclosing bend-induced changes in beam cross-section and energy density) and Huang, figs 1-3 and 6 and pars. [0033], [0043]-[0044], [0046], [0051], and [0054]-[0055] (distinguishing first and second output beams by cross-section and energy density).
Further regarding claim 36, while Huang discloses that the first output beam may have a circular cross-section and that the second output beam may have a “line, rectangle, oval, triangle, teardrop or dumbbell” cross-section, Huang, par. [0054] and Huang in view of Van Newkirk discloses a second length of fiber (few mode second fiber FMF) that “supports” six linearly polarized (LP) modes, Van Newkirk, fig. 2(c), Huang in view of Van Newkirk does not explicitly disclose that the second length of fiber has is configured to maintain and output at least one beam characteristic of the modified optical beam of the first and second output beams.
However, Uden discloses in figure 1 means for using a hole-assisted, few-mode multicore fiber that offers “improved mode-confinement and intercore crosstalk reduction.” Uden, p. 866.

Further regarding claim 36, while Huang discloses beam-splitting optical fiber couplers, Huang, par. [0018] and beam-shaping spatial light modulators, Huang, par. [0018], and Van Newkirk discloses spatial division Van Newkirk’s bending of multicore fibers intentionally enables spatial multiplexing using multicore fibers and photonic lanterns, Van Newkirk, Abstract and p. 5188, col. 2, Huang in view of Van Newkirk and further in view of Uden does not explicitly disclose generating the adjusted beam characteristics within the one or more confinement regions of the VBC fiber assembly without the use of free optics. 
However, Birks discloses single fibers with multiple cores in a common cladding, Birks p. 10 which enable fiber-based beam shaping as an alternative to free-space techniques; Birks, figs. 22, 24, 28, 35 and 36, and p. 16 (… a photonic lantern combined with a mode-routing device … is a guided-wave version of the free-space adaptive optics (AO) techniques…”) and pp. 31-32 (“Reformatting refers to changing the shape of the light pattern in a waveguide… it is advantageous to use a waveguide device to reformat a circular input to a high-aspect-ratio output.”); and fiber-based splitting and combining. Birks, figs. 38-41, and related text.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Huang in view of Van Newkirk and further in view of Uden to generate adjusted beam characteristics, including beam shaping and/or splitting, Birks, figs. 22, 24, 28, 35, 36 and 38-41, within the one or more confinement regions, Birks, p. 10, of the VBC fiber assembly 
Claims 22-30 and 37-40
Claims 22-30, as dependent upon claim 21, and claims 37-40, as dependent upon claim 36, are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (2016/0184925; “Huang”) in view of Van Newkirk et al. (Bending sensor combining multicore fiber with a mode-selective photonic lantern, Optics Letters, V. 40, N. 22, 2015; “Van Newkirk”), further in view of Uden et al. (Ultra-high-density spatial division multiplexing with a few-mode multicore fibre. Nature Photonics, 8(11), 865-870, 2014; “Uden”), and further in view of Birks et al. (The photonic lantern, Advances in Optics and Photonics, vol. 7, no. 2, pp. 107-167; “Birks”), as applied in the rejection of claims 21 and 36, and further in view of Pavlov et al. (2015/0198052; “Pavlov”).
The examiner notes that claims 22-29 and 37-40 of the instant application recite pre-heating, fusing, and/or post-heating laser processing of powder beds by applying different temporal and spatial combinations of first output beam, second output beam, first portion of first output beam, second portion of first output beam, first portion of second output beam, and/or second portion of second output beam.
Regarding claims 22-30, as dependent upon claim 21, and claims 37-40, as dependent upon claim 36, the combination of Huang in view of Van Newkirk, further in view of Uden, and further in view of Birks, as applied in the rejection of claims 21 and 36, disclosed the following structures, method, and means.
Huang discloses in figure 6, and related text, structure, method, and means for controlling the energy, intensity profile, and timing of composite beam 415/416. Huang, fig. 6 and 
Huang discloses in figures 2, 3, and 6, and related text, structure, method, and means such that the first output beam may have a circular cross-section and that the second output beam may have a “line, rectangle, oval, triangle, teardrop or dumbbell” cross-section; Huang, par. [0054]; 
Huang discloses in figures 2, 3 and 4, and related text, structure, method, and means for controlling heating, cooling, and regulating –in space and in time – the powder temperature by controlling the relative shape, relative direction, relative speed, and relative position (overlap or non-overlap) of the different beam shapes (intensities) of the first output beam and the second output beam as they individually and cooperatively heat the powder.
Huang in view of Van Newkirk discloses structure, method, and means for in-fiber generating and modulating two output beams in a bend-sensitive first length of fiber using beam characteristic variations carried out in-fiber without the use of free space optics. Van Newkirk, figs. 1 and 2(b).
Huang in view of Van Newkirk and further in view of Uden discloses structure, method, and means for using a hole-assisted, few-mode multicore fiber as a second length of fiber that maintains and delivers two output beams that have been generated in a fiber having a first bend-sensitive length of fiber contiguous to the second maintaining and delivering second length of fiber. Uden, fig. 1 and p. 866.

17. A method for performing powder melting or sintering in additive manufacturing process, comprising the following steps of: providing a powder layer on a surface; and selectively irradiating the powder layer with a moving composite energy beam which includes a first directed beam and a second directed beam; wherein the first directed beam has a first transverse energy distribution profile for melting or sintering the powder; and wherein the second directed beam has a second transverse energy distribution profile with non-circular shape for adjusting the temperature variation of the melted powder layer to control the solidification.
Huang, clm. 17.
In one embodiment, the moving direction of the composite energy beam can be dynamically regulated. So that the transverse energy distribution profile (or beam spot) of the composite energy beam scans the surface of the substrate 210 in a predetermined path. That causes temperature changing in the irradiated region of the layer 220 of the powder. In a first example, the composite energy beam may move rightwards. The transverse energy distribution profiles 223' and 224' of the first directed beam 230 and the second directed beam 240 neighboring but not overlapping with each other move synchronously towards the right and gradually pass through a point A in FIG. 2. The powder at the point A in the layer 220 would experience a time-dependent temperature curve as shown in FIGS. 4A and 4B. Which indicates that the second directed beam 240 holding cooling temperature of the melted powder or regulating the temperature of the melted powder to decrease gradually. In a second example, the composite energy beam may move leftwards. The transverse energy distribution profiles 223' and 224' of the first directed beam 230 and the second directed beam 240 neighboring but not overlapping with each other move synchronously towards the left and gradually pass through a point B in FIG. 2. The powder at the point B in the layer 220 would experience a time-dependent temperature curve as shown in FIG. 4C. Which indicates that the second directed beam 240 gradually increasing the temperature of the powder in the layer 220. Thereby, the second directed beam 240 may be used to preheat the powder before it is melted. In a third example, the composite energy beam may move rightwards. The transverse energy distribution profiles 223' and 224' of the first directed beam 230 and the second directed beam 240 overlapping each other move synchronously towards the right and gradually pass through a point C as shown in FIG. 3. The powder at the point C in the layer 220 would experience a time-dependent temperature curve as shown in FIG. 4D. Which indicate that the second directed beam 240 gradually increasing the temperature of the powder in the layer 220 before it is melted and gradually decreasing the temperature of the powder in the layer 220 after it is melted.
Huang, par. [0050].

Huang, par. [0071].
Furthermore, Pavlov discloses in figures 2-5, and related text, an oscillating superposition of laser beams that enables: “… selective laser melting additive manufacturing a three-dimensional metallic or ceramic article/component entirely or partly; the method comprising successively building up said article/component layer by layer directly from a powder bed of a metallic or ceramic base material by means of remelting the layers with a high energy laser beam, moving repetitively across the areas, which are to be solidified, wherein the movement of the laser beam on the surface of the powder bed is made of a superposition of a continuous linear movement and at least one superimposed sinusoidal oscillation with a frequency and an amplitude, wherein the oscillation is created by a beam deflection device and the same beam deflection device is also used for linear positioning movement.” Pavlov, clm. 1. And Pavlov discloses “The new processing strategy combines the linear translation movement of the focussed laser beam on the surface of the powder layer with superimposed high frequency sinusoidal oscillations in transverse and/or longitudinal directions. The fast oscillatory deflections perpendicular to the linear scanner path create a two-dimensional heat source profile moving on the surface of the powder layer along the original scan direction. Such a processing scheme provides a much more uniform irradiation of powder, providing optimized solidification conditions. It also minimizes `laser idle` time due to the novel principle, which reduces the number of inevitable delays and repositioning movements at the beginning and the end of each scanning track.” Pavlov, par. [0022].

22. The method of claim 21, further comprising using the first output beam 230 to pre-heat powder of the powder bed prior to fusing the powder and using the second output beam 230 to fuse the powder. Huang, figs. 1-4, clm. 17, and pars. [0050] and [0071]; Pavlov, figs. 2-5, clm. 1 and par. [0022].
23. The method of claim 21, further comprising using the first output beam 230 to pre-heat powder of the powder bed prior to fusing the powder and using the second output beam 240 to post-heat the fused powder. Huang, figs. 1-4, clm. 17, and pars. [0050] and [0071]; Pavlov, figs. 2-5, clm. 1 and par. [0022]..
24. The method of claim 21, further comprising using the first output beam 230 to fuse powder of the powder bed and using the second output beam 240 to post-heat the fused powder. Huang, figs. 1-4, clm. 17, and pars. [0050] and [0071]; Pavlov, figs. 2-5, clm. 1 and par. [0022].
25. The method of claim 21, further comprising: using the first output beam 230 to pre-heat powder of the powder bed prior to fusing the powder; using the second output beam 240 to fuse the powder; and using the second output beam 240 to post-heat the fused powder. Huang, figs. 1-4, clm. 17, and pars. [0050] and [0071]; Pavlov, figs. 2-5, clm. 1 and par. [0022].

27. The method of claim 21, further comprising: using a first portion of one of the output beams 230 or 240 to fuse powder of the powder bed, and simultaneously using a second portion of the same output beam 230 or 240 to post-heat the fused powder. Huang, figs. 1-4, clm. 17, and pars. [0050] and [0071]; Pavlov, figs. 2-5, clm. 1 and par. [0022].
28. The method of claim 21, further comprising: using a first portion of one of the output beams 230 or 240 to pre-heat powder of the powder bed prior to fusing the powder, and simultaneously using the first portion of the same output beam 230 or 240 to post-heat the fused powder. Huang, figs. 1-4, clm. 17, and pars. [0050] and [0071]; Pavlov, figs. 2-5, clm. 1 and par. [0022].
29. The method of claim 21, further comprising: using a first portion of one of the output beams 230 or 240 to pre-heat powder of the powder bed prior to fusing the powder; simultaneously using a second portion of the same output beam 230 or 240 to fuse the powder; and simultaneously using the first portion of the same output beam 230 or 240 to post-heat the fused powder. Huang, figs. 1-4, clm. 17, and pars. [0050] and [0071]; Pavlov, figs. 2-5, clm. 1 and par. [0022].
because the resulting methods would facilitate providing uniform irradiation of powder and optimized solidification conditions. Pavlov, par. [0022].

Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to apply Huang’s structure, method, and means for controlling the energy, intensity profile, and timing of composite laser processing beam to modify Huang in view of Van Newkirk, further in view of Uden, and further in view of Birks’ selective laser melting additive manufacturing apparatus and method to comprise the method: wherein fabricating the object comprises using one of the output 230 or 240 beams for one or more of cladding, cutting, drilling, engraving, glazing, heat-treating, marking, patterning, roughening, smoothing, surface texturing, trepanning, or welding, or combinations thereof, one or more parts of the object; because the resulting methods would facilitate providing uniform irradiation of powder and optimized solidification conditions. Pavlov, par. [0022].
Consequently, regarding claims 37-40, as dependent upon claim 36, it would have been obvious to one of ordinary skill in the art at the time of filing to apply Huang’s structure, method, and means for controlling the energy, intensity profile, and timing of composite laser processing beam to modify Huang in view of Van Newkirk, further in view of Uden, and further in view of Birks’ selective laser melting additive manufacturing apparatus and method to comprise:
37. The apparatus of claim 36, further comprising means for using the first output beam 230 to pre-heat powder of the powder bed prior to fusing the powder and means for using the second output beam 240 to fuse the powder. Huang, figs. 1-4, clm. 17, and pars. [0050] and [0071]; Pavlov, figs. 2-5, clm. 1 and par. [0022].

39. The apparatus of claim 36, further comprising means for using the first output beam 230 to fuse powder of the powder bed and means for using the second output beam 240 to post-heat the fused powder. Huang, figs. 1-4, clm. 17, and pars. [0050] and [0071]; Pavlov, figs. 2-5, clm. 1 and par. [0022]..
40. The apparatus of claim 36, further comprising: means for using the first output beam 230 to pre-heat powder of the powder bed prior to fusing the powder; means for using the second output beam 240 to fuse the powder; and means for using the second output beam 240 to post-heat the fused powder. Huang, figs. 1-4, clm. 17, and pars. [0050] and [0071]; Pavlov, figs. 2-5, clm. 1 and par. [0022].
because the resulting methods would facilitate providing uniform irradiation of powder and optimized solidification conditions. Pavlov, par. [0022].
Claims 31-35
Claims 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (2016/0184925; “Huang”) in view of Van Newkirk et al. (Bending sensor combining multicore fiber with a mode-selective photonic lantern, Optics Letters, V. 40, N. 22, 2015; “Van Newkirk”), further in view of Uden et al. (Ultra-high-density spatial division multiplexing with a few-mode multicore fibre. Nature Photonics, 8(11), 865-870, 2014; “Uden”), further in view of Birks et al. (The photonic lantern, Advances in Optics and Photonics, vol. 7, no. 2, pp. 107-167; “Birks”), and further in view of Pavlov et al. (2015/0198052; “Pavlov”).

a laser system to process a powder bed 220/210 or work piece with a laser 410 in which optical power is delivered from the laser to the powder bed or work piece via an optical fiber assembly 460; Huang, figs. 1 and 6 and pars. [0003], [0043], [0054] and [0055]; 
wherein the optical power is delivered from the laser 410 using a scan pattern including a plurality of individual passes 223 and 224; Huang, figs. 1-3 and pars. [0003] (“Additive Manufacturing (AM) is a technique to repeat layering of material in order to create structural components.”) and [0043] (“As to fabricate a targeted object, a powder is deposited onto a work surface first. Then, laser irradiated the powder and molten or sintered layer by layer to form the object.”); 
a free-space optics assembly coupled to an output of the optical fiber assembly, the free-space optics assembly to perform one or more optical manipulations on the adjusted beam to scan the surface of the target. Huang, figs 1-3 and 6 and par. [0054] (beam splitter 420 generating beams 413 and 412, which follow different optical path before “reuniting” as 415 and 416 at 450 – where 413’s beam intensity profile may have been altered into 414’s beam intensity profile by beam shaper 440).
Further regarding claim 31, while Huang discloses splitting and spatially modulating the input beam to generate the two output beams, figs. 1-3 and 6, and par. [0054], Huang does not explicitly disclose an optical fiber that has a first length of fiber contiguous to a second length of fiber which enables using beam characteristic variations carried out in-fiber by the laser system comprising: a variable beam characteristic (VBC) fiber assembly to carry out the beam 
However, Van Newkirk discloses in figures 1 and 2, and related text, an apparatus and method for spatially modulating a beam launched into an optical fiber, the fiber and apparatus comprising: a first length of fiber (multi-core first fiber “MCF”) situated to receive an input optical beam, the first fiber having a first refractive index profile; a bend controller “plastic tube” situated to select a bend of at least a section of the first fiber to perturb the input optical beam and produce a modified optical beam. Van Newkirk further discloses a second length of fiber (few mode second fiber FMF) sharing a common border and touching (hence, contiguous) with the first length of fiber, Van Newkirk, p. 5189 (“MCF is … spliced to the FMF”), and situated to receive the modified optical beam. Van Newkirk, p. 5189 (“The MCF section is bent with a controlled direction and radius of curvature by fixing the fiber inside of a plastic tube and forcing it to bend through the inward movement of a translation stage… Bending the MCF changes the refractive index profile, and therefore changes the supermodes, their excitation from the SMF, and their propagation. This in turn changes the FMF modes that are excited by the MCF and their relative powers. … The change in relative power of each mode is then measured as a function of radius and direction of the MCF bending.”).
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Huang fiber-based spatial modulation because the resulting configuration and method would facilitate distributing the input optical beam SMF, Van Newkirk, fig. 2(a), to become the first and second output beams MCF having different energy distributions. Van Newkirk, fig. 2(b) (disclosing bend-induced changes in beam cross-section and energy density) 
Further regarding claim 31, while Huang discloses that the first output beam may have a circular cross-section and that the second output beam may have a “line, rectangle, oval, triangle, teardrop or dumbbell” cross-section, Huang, par. [0054] and Huang in view of Van Newkirk discloses a second length of fiber (few mode second fiber FMF) that “supports” six linearly polarized (LP) modes, Van Newkirk, fig. 2(c), Huang in view of Van Newkirk does not explicitly disclose that the second length of fiber has is configured to maintain and output at least one beam characteristic of the modified optical beam of the first and second output beams.
However, Uden discloses in figure 1 means for using a hole-assisted, few-mode multicore fiber that offers “improved mode-confinement and intercore crosstalk reduction.” Uden, p. 866.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Huang in view of Van Newkirk to incorporate Uden’s few-mode, multi-core fiber as a second length of fiber contiguous with the first length of fiber – and having a second refractive index profile that maintains and outputs at least one beam characteristic of the modified optical beam -- because the resulting configuration and method would facilitate “longer transmission distances.” Uden, p. 866.
Further regarding claim 31, while Huang discloses beam-splitting optical fiber couplers, Huang, par. [0018] and beam-shaping spatial light modulators, Huang, par. [0018], and Van Newkirk discloses spatial division Van Newkirk’s bending of multicore fibers intentionally enables spatial multiplexing using multicore fibers and photonic lanterns, Van Newkirk, Abstract and p. 5188, col. 2, Huang in view of Van Newkirk and further in view of Uden does not 
However, Birks discloses single fibers with multiple cores in a common cladding, Birks p. 10 which enable fiber-based beam shaping as an alternative to free-space techniques; Birks, figs. 22, 24, 28, 35 and 36, and p. 16 (… a photonic lantern combined with a mode-routing device … is a guided-wave version of the free-space adaptive optics (AO) techniques…”) and pp. 31-32 (“Reformatting refers to changing the shape of the light pattern in a waveguide… it is advantageous to use a waveguide device to reformat a circular input to a high-aspect-ratio output.”); and fiber-based splitting and combining. Birks, figs. 38-41, and related text.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Huang in view of Van Newkirk and further in view of Uden to generate adjusted beam characteristics, including beam shaping and/or splitting, Birks, figs. 22, 24, 28, 35, 36 and 38-41, within the one or more confinement regions, Birks, p. 10, of the VBC fiber assembly without the use of free optics, Birks, p. 16, because the resultant configurations and methods would facilitate controlling loss, Birks, fig. 27, and beam shape. Birks, fig. 36.
Further regarding claim 31, Huang in view of Van Newkirk, further in view of Uden, and further in view of Birks does not explicitly disclose a process head coupled to an output of the free-space optics assembly to receive the adjusted beam or an optical beam derived therefrom, the process head to deliver optical power from the laser system to the powder bed or workpiece.
However, Huang discloses competing and complementary structures, methods, and means for applying different temporal and spatial combinations of first output beam, second output beam, first portion of first output beam, second portion of first output beam, first portion of second output beam, and/or second portion of second output beam to effect thermal management (pre-heating, melting/sintering, and maintaining/cooling) of the additive 
Furthermore, Pavlov discloses in figures 2-5, and related text, an oscillating superposition of laser beams that enables: “… selective laser melting additive manufacturing a three-dimensional metallic or ceramic article/component entirely or partly; the method comprising successively building up said article/component layer by layer directly from a powder bed of a metallic or ceramic base material by means of remelting the layers with a high energy laser beam, moving repetitively across the areas, which are to be solidified, wherein the movement of the laser beam on the surface of the powder bed is made of a superposition of a continuous linear movement and at least one superimposed sinusoidal oscillation with a frequency and an amplitude, wherein the oscillation is created by a beam deflection device and the same beam deflection device is also used for linear positioning movement.” Pavlov, clm. 1. And Pavlov discloses “The new processing strategy combines the linear translation movement of the focussed laser beam on the surface of the powder layer with superimposed high frequency sinusoidal oscillations in transverse and/or longitudinal directions. The fast oscillatory deflections perpendicular to the linear scanner path create a two-dimensional heat source profile moving on the surface of the powder layer along the original scan direction. Such a processing scheme provides a much more uniform irradiation of powder, providing optimized solidification conditions. It also minimizes `laser idle` time due to the novel principle, which reduces the number of inevitable delays and repositioning movements at the beginning and the end of each scanning track.” Pavlov, par. [0022]. 
Finally, Pavlov discloses that: “The optical laser beam shaping and beam guiding system typically consists of a beam expander, scanner head and a focusing lens. The scanner head is 
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to apply Huang’s structure, method, and means for controlling the energy, intensity profile, and timing of composite laser processing beam to modify Huang in view of Van Newkirk, further in view of Uden, further in view of Birks, and further in view of Pavlov’s selective laser melting additive manufacturing apparatus and method to comprise: a process head coupled to an output of the free-space optics assembly to receive the adjusted beam or an optical beam derived therefrom, the process head to deliver optical power from the laser system to the powder bed or workpiece; because the resulting methods would facilitate providing uniform irradiation of powder and optimized solidification conditions. Pavlov, par. [0022].
Regarding claims 32-35, as dependent upon claim 31, Van Newkirk discloses varying the beam profile of a bend-sensitive optical fiber; Van Newkirk, figs. 1 and 2, and related text; And Huang discloses competing and complementary structures, methods, and means for applying different temporal and spatial combinations of first output beam, second output beam, first portion of first output beam, second portion of first output beam, first portion of second output beam, and/or second portion of second output beam to effect thermal management (pre-heating, melting/sintering, and maintaining/cooling) of the additive manufacturing powder bed and supporting substrate; Huang, fig. 1-4 and 11, clm. 17 and pars. [0050] and [0071]; And Pavlov discloses in figures 2-5, and related text, selective laser melting additive manufacturing that includes an oscillating superposition of laser beams. Pavlov, clm. 1 and par. [0022].

32. The apparatus of claim 31, wherein the one or more optical manipulations change the variable beam characteristics of the adjusted beam. Van Newkirk, figs. 1 and 2; Huang, figs. 1-4, clm. 17, and pars. [0050] and [0071]; Pavlov, figs. 2-5, clm. 1 and par. [0022].
33. The apparatus of claim 32, wherein the one or more optical manipulations change a divergence, beam diameters, and/or spot size of the adjusted beam. Van Newkirk, figs. 1 and 2; Huang, figs. 1-4, clm. 17, and pars. [0050] and [0071]; Pavlov, figs. 2-5, clm. 1 and par. [0022].
34. The apparatus of claim 31, wherein the one or more optical manipulations preserve the variable beam characteristics of the adjusted beam. Van Newkirk, figs. 1 and 2; Huang, figs. 1-4, clm. 17, and pars. [0050] and [0071]; Pavlov, figs. 2-5, clm. 1 and par. [0022].
35. The apparatus of claim 31, wherein the VBC fiber assembly generates the adjusted beam differently for one of the individual passes than another one or the individual passes, or the VBC fiber assembly generates the adjusted beam differently for an initial part of the one of the individual passes than a subsequent part of the one of the individual passes. Van Newkirk, figs. 1 and 2; Huang, figs. 1-4, clm. 17, and pars. [0050] and [0071]; Pavlov, figs. 2-5, clm. 1 and par. [0022].
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Prior art Birks et al., RR 2015, 'The photonic lantern', Advances in Optics and Photonics, vol. 7, no. 2, pp. 107-167 and Leon-Saval et al., Photonic Lanterns, Nanophotonics 2013; 2(5-6): 429–440 are considered pertinent to applicant's disclosure. Please refer to Form 892 for additional references cited but not used in this office action. 
Birks et al., RR 2015, 'The photonic lantern', Advances in Optics and Photonics, vol. 7, no. 2, pp. 107-167. https://doi.org/10.1364/AOP.7.000107. (Reference 16 in Van Newkirk)
p. 10.	(Instead of tapering N individual SMFs, we can instead taper a single fibre with N single-mode cores in a common cladding).

pp. 31-32, 4.3 Reformatting multimode light (“Reformatting refers to changing the shape of the light pattern in a waveguide… it is advantageous to use a waveguide device to reformat a circular input to a high-aspect-ratio output. This is simple to achieve for single-mode light. An adiabatic transition between a 1:1 core and a slit-shaped core ensures that the aspect ratio of the guided mode is suitably transformed with low loss … output SM cores [of photonic lanterns] can be positioned freely in three dimensions to form a pseudo-slit … The SM cores in [an inscribed photonic lantern] can be routed during the fabrication of the device … while the individual output fibres in [a multifiber photonic lantern] can be positioned at will afterwards … By positioning the cores in a row, a diffraction-limited output along x with low loss is guaranteed provided bending losses are avoided en route. In effect, the 3D routing of the cores creates a highly non-symmetric waveguide transition by almost-literally picking up the x degrees of freedom and distributing them along y.”).
p. 32, fig. 36 (“However, the multimode core acts like a wide slit and so limits the spectrograph's resolution and compactness. It is possible to achieve diffraction-
p. 33, fig. 37 (“The lantern reformats the input MMF collection fibre into the 7 SM cores, and their detected individual spectra are add [sic] to obtain the total spectrum of the source … The large separation of the cores allows the slit to be oriented at many different angles …”).
Leon-Saval et al., Photonic Lanterns, Nanophotonics 2013; 2(5-6): 429–440. (Reference 51 in Birks)
p. 438 	(“The photonic lantern is a versatile and powerful concept, allowing the transformation of an optical multimode system into a single-mode one and enabling the use of single-mode-based photonic technologies in multimode systems for the first time. Photonic lanterns increase the functionality and possible applications of few-moded devices and systems. We have presented the operating principle of these devices and how they can be fabricated with current and standard waveguide technologies. … Being a relatively recent development, photonic lanterns are likely to find uses in other emerging fields. These mode convertors offer the possibility of improving the light collecting ability while keeping and opening new photonic functionalities. …areas in which photonic lanterns could in principle revolutionize existing instrumentation and applications.”) . 

p. 433 	(“with a careful waveguide design and geometry a photonic lantern functioning as a ‘true’ mode (de)multiplexer (i.e., mode sorter) into the different SM waveguides could be achieved”).
p. 436 	(“reduction in size and complexity”).
p. 437 	(“ … photonic lanterns have been studied as adiabatic mode converters (i.e., as mode-multiplexers and mode-demultiplexers) for their use in SDM systems for coherent multiple-input multiple-output … In free beam systems due to the use of passive beam-combiners, phase masks, and spatial-light modulators the coupling losses (CPL) increase proportionally with the number of modes in the system. Thus, spatial multiplexers supporting large number of modes with negligible MDL and CPL are highly desirable. Photonic lanterns can be used as both the spatial multiplexer and spatial demultiplexer …”.). 
pp. 437-8 (“A further approach currently under development is the use of photonic lanterns to produce mode sorters, i.e., true mode multiplexers. It is challenging to build spatial multiplexers for few-mode fiber that excites each mode without loss since the M spatial modes of the few-mode fiber are spatially overlapping and cannot be simply separated. For instance, phase-mask spatial multiplexers convert Gaussian beams into the different spatial modes, then overlap the shaped beams onto the few-mode fiber using passive beam combining [56]. These multiplexers can have in excess of 20-dB mode selectivity, but suffer from large insertion losses from the passive splitting that increases proportionally to M. On the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883